DETAILED ACTION
An amendment was received and entered on 7/22/2020. 
Claims 4-8, 10, 14-18, 22-25, 27-29, 35-36, 38-42, 46-75 and 77 were canceled and claims 19- 21, 26, 30, 31-33, 37, 76 were amended. 
Claims 1-3, 9, 11-13, 19-21, 26, 30-34, 37, 43-44 and 76 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/963,894, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Claim analysis of previous priority applications reveal the effective filing dates of claims are drawn to two separate applications, namely, PCT/US2019/014566 (1/22/2019) and the original provisional application 62/620,017 (1/22/2018). Claims 19, 21, 26, 30-34, 37, 43-44 and 76 contain subject matter introduced for the first time in application PCT/US2019/014566 and have a priority date of 1/22/2019. Specifically introduced subject matter is: all of claims 26, 30, 31, 32, 34, 37, 43, 44, and 76; species recited in claim 19 (cannabichromevarin, cannabicitran, A8-THC, A9-THC, cannabivarin, cannabidivarin, CBN monomethyl ether, cannabigerorcin, cannabigerorcinic acid and cannabicyclol); claim 21 (the additional therapeutic agents: e. adoptive cell therapy, or a T-cell expressing a chimeric antigen receptor or a T-cell expressing a modified T-cell receptor; f. a cytokine, IL-2, IFN-alpha, or BCG; or g. a cytotoxic agent, cytostatic agent or a combination of cytotoxic agents and cytostatic agents); and claim 33 (sublingual). 
Claims 1-3, 9, 11, 12, 13, and 20 are present in the original disclosure of the provisional application and have the priority date of 1/22/2018.
Claims 19, 21, 26, 30-34, 37, 43-44 and 76 have the priority date of 1/22/2019.

Specification Objections
The disclosure is objected to because of the following informalities: In the specification on page 4, paragraph 23 the number 5.832x10-6 has no units. 
Appropriate correction is required.

Claim Objections
The Claims are objected to because of the following informalities: Claim 45 is missing from the claim set. See 37 C.F.R 1.126.  
Appropriate correction is required.

Claims 13, 19, and 21 are objected to because of the following informalities:  claim 13 is grammatically incorrect because it lacks proper subject verb agreement. Substitution of “are” for “is” recommended. In claim 19 “Monomethyl” and “Ether’ should not be capitalized. In claim 21 items b and c lack an article before the recited nouns “checkpoint inhibitor” and “co-activating receptor agonist”.
Appropriate correction is required.

Claim Rejections U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21, 26, 37, 43, and 44 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 20 recites the limitation “said subject” in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 1 is presented as a method for increasing MHC-I on the surface of a cell but a subject has not yet been introduced. Claims 21 and 26 are included in the rejection because they depend from claim 20 and do not clarify the issue.

	Claim 37 includes a range that is broad with multiple narrow preferable ranges. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 37 recites the broad recitation 1 to 50 mg/kg/day, and the claim also recites preferably 5-40 mg/kg/day or 10-20 mg/kg/day which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
According to MPEP 2173.05(c) use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible. Description of examples and preferences is properly set forth in the specification rather than in a single claim. A narrower range or preferred embodiment may also be set forth in another independent claim or in a dependent claim.

Claim 43 recites the limitation “said cancer” in the second line of the claim. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 1 is presented as a method for increasing MHC-I on the surface of a cell but a cancer has not yet been introduced.


Claim 1 is presented as a method for increasing MHC-I on the surface of a cell not a cancer cell as indicated in claim 2.

Claim 44 is indefinite because the claim requires that R4 and R3 together must form a six membered ring (at line 8 page 5 of the claims), but this is not possible given the definitions of R3 and R4 at lines 6 and 7.  Formula I is as follows:

    PNG
    media_image1.png
    178
    239
    media_image1.png
    Greyscale

wherein R3 is H or aryl; 
wherein R4 is H or amino; 
wherein R4 and R3 together form a 6-membered aryl or heteroaryl ring, wherein the ring is optionally substituted with one or more substituents selected from halo, nitro, C1.6-alkoxy, alkylaminocarbonyl, or optionally substituted C6-10 aryl;
The claim embraces four possible structure combinations: 1) R3 is H and R4 is H, wherein R4 and R3 together form a 6-membered aryl or heteroaryl ring, 2) R3 is H and R4 is amino, wherein R4 and R3 together form a 6-membered aryl or heteroaryl ring, 3) R3 is aryl and R4 is amino, wherein R4 and R3 together form a 6-membered aryl or heteroaryl ring, or 4) R3 is aryl and R4 is H, wherein R4 and R3 together form a 6-membered aryl or heteroaryl ring. Combinations 1 and 2 would require one or more hydrogen atoms to form a 6-membered ring, which would involve two separate covalent bond attachments for a H atom. As H will only fill its valence shell with two electrons in organic molecules, H will only form one covalent bond (Ouellette RJ and Rawn JD Principles of Organic Chemistry 2015 chapter 1, page 5, paragraph 5). Therefore, combinations 1 and 2 cannot form a ring that is attached to the 5 membered ring of Formula I indicated in claim 44. 
Combination 3 cannot provide an “aryl” group as defined in the specification at page 69, paragraph 166. This passage states “Aryl encompasses monocyclic carbocyclic aromatic rings, for example, benzene. Aryl also encompasses bicyclic carbocyclic aromatic ring systems where each of the rings is aromatic, for example, naphthalene“ Further in this paragraph the specification states, “Aryl, however, does not encompass or overlap in any way with heteroaryl as separately defined below. Hence, if one or more carbocyclic aromatic rings is fused with an aromatic ring that includes at least one heteroatom, the resulting ring system is a heteroaryl group, not an aryl group, as defined herein.” This is also supported on page 74, paragraph 194 which states, “In monocyclic heteroaryl groups, the single ring is aromatic and includes at least one heteroatom.” Therefore, while one could imagine incorporation of an amino group of R4 into an aryl group of R3 to form  a 6-membered heteroaryl group, this would be inconsistent with the requirement that R3 must be “aryl” as defined in the specification (i.e. the specification does not allow R3 to be heteroaryl, it must remain aryl and cannot be associated with a ring heteroatom). 
Combination 4 is not chemically possible because it requires the R4 H to form two bonds, one to the depicted ring structure, and another to R3.
Therefore claim 44 is indefinite and cannot be searched because the recited structure is not chemically possible. 

Claim Rejections U.S.C. §112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 26 states is drawn to an “additional therapeutic agent” of claim 21, and recites the species “vaccines” as such an agent. Claim 21 recites several sub-genera of therapeutic agents, but the “vaccines” of claim 26 cannot be a species of any of them.  For example, claim 21 recites “cancer vaccine” as a sub-genus, but this term is narrower than the “vaccines” of claim 21. Accordingly, Claim 26 does not recite all of the limitations of claim 21 because “vaccines” is not fully within the scope of therapeutic agents of claim 21. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections U.S.C. §102 and §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-13, 19-21, 26, 30-34, 37, 43, and 76 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores MV et al. (WO 2017068349 A1).
Regarding claims 1-3, and 19, Flores teaches a method of contacting cells (in a patient) with a cannabinoid compound to promote immune clearance of cancer or an intracellular pathogen from an infection and/or a viral disorder (specification page 13, lines 5-11 and claim 64), wherein the cannabinoid is tetrahydrocannabinol (THC) or cannabidiol (page 13, line 13 and claim 90). 
As evidenced by the specification, administering cannabinoid will increase MHC-I by contacting a cell with a cannabinoid. Thus, increasing major histocompatibility complex class I (MHC-I) surface expression in a cell will naturally flow from the method comprised of administering THC or cannabidiol of Flores. 
Flores teaches a cannabinoid can enhance immune responses by reducing the effect of IL-10 (specification page 20, line 1-3) and accordingly that a cannabinoid can be used in the treatment of a persistent infection and/or viral disorder (specification page 20, line 5-8) which anticipates instant claims 11 and 12. Further, Flores teaches a method of administering a cannabinoid to a subject with an infection or viral disorder and combination therapy of cannabinoids in with antivirals and antimicrobial agents (claim 68 and specification pages 24, lines 11-14 and 44, lines 4-15), wherein the antimicrobial antibacterial agents sulfamethizole, ciprofloxacin, isoniazid (specification page 44, line 9-15); and the antiviral agents idoxuridine, acyclovir, zidovudine, didanosine (specification page 44, line 16-18); which anticipates instant claim 13. 
Regarding claims 20, 21 and 26, Flores further teaches that said method is comprised of administering an additional therapeutic agents for combination are detailed in the specification, including a chemotherapeutic agent, an immunotherapeutic agent, a gene therapy agent (specification page 39, line 4) and several specific examples such as the cytotoxic agent cisplatin (specification page 39, line 19), CAR-T cells, CTLA inhibitors and monoclonal antibodies (specification page 40, line 4, page 41 line 13). CTLA inhibitor added with cannabinoids increase the partial/complete regression in tumor volume compared the CTLA inhibitor alone (42% versus 5%) (specification page 61, lines 17-21 and Figure 8). Flores additionally teaches that the cancer that is being treated is not characterized by dysregulation of the IL-10 and/or GM-CSF pathway in claim 63 and the specification in Table 2 and page 56, lines 10-13, which anticipates Claim 43 of the instant application for cancers not characterized by dysregulation of the IL-10 and/or GM-CSF.
Regarding claims 9, 30-34, 37, and 76, Flores also teaches a method treating cancer comprised of contacting cells (in a patient with cancer) with a cannabinoid compound to promote immune clearance of the cancer cells (claim 64 and specification page 13, lines 5-8), wherein the cancer is primary, metastatic or resistant to one or more cytotoxic agents (multidrug-resistant) (specification page 38, line 10), and the cancer is epithelium (carcinoma), colon, brain, breast, kidney, lung, hematologic cells and skin (specification, page 27, line 1-9). Stage IV is not specifically defined in the specification so it will be given its plain meaning as metastatic cancer. Flores further teaches the routes of administration and dosages present in the instant application claims 33, 34 and, 37. Flores details oral administration of cannabinoids (specification page 51, line 4) and administration of cannabinoids topically, intravenously (IV), or subcutaneously (specification page 51, line 4-8) with a dosage of 1-50 mg /kg (specification page 25, line 10). Flores also specifically teaches a unit dose form of cannabinoids as a tablet, capsule, and dragee, (specification page 51, line 7). The dosage may be every day (specification page 26, lines 1-19 for dosing cycle).
For the purpose of compact prosecution, claim 20 of the instant application will be interpreted as being dependent from claim 9 as well as claim 1 because claim 1 does not recite a “subject”. The combination of a cannabinoid and the additional therapeutic agents: cisplatin (a cytotoxic agent), CAR-T cells, CTLA inhibitors, and monoclonal antibodies (claim 20, 21 and 26) are used in subjects in Flores and would be applicable as prior art if claim 20 of the instant application were drawn to claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 9, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 11, 12, and 16 of copending Application No. 17/426860 (Jefferies W et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious to one another.

Copending claims 11, 12, and 16 are directed to a method of increasing an immune response or treating cancer comprised of administering a genus of compound that increases MHC-I and an additional agent. Copending claims 2, 5, and 8 indicate that the compound that increases MHC-I can be a cannabinoid. Thus, the copending method encompasses an embodiment that includes a method of increasing an immune response or treating cancer comprised of administering a cannabinoid and an additional agent.
Copending claims 1, 2, 5, and 8 are directed to a composition comprising a cannabinoid. As shown by copending claims 11, 12, and 16 these compositions can be used to treat cancer or increase the immune response alone or in combination with other therapeutic agents. Thus, it would be obvious that the copending claimed cannabinoids can be used in a method of enhancing an immune response or to treat cancer.
Thus, the claims of the copending application are not patentably distinct from instant claims 1, 2, 9, 19, and 20
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 9, 11-13, 20, 21, 26, 30-34, 37, 43, and 76 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 8, 11, 12, and 16 of copending Application No. 17/426860 (Jefferies W et al.) as applied to claim 1 above, and further in view of Flores MV et al. (WO 2017068349 A1). 
The copending claims are discussed above.  
The copending application claims are not directed to (1) administering a cannabinoid to increase MHC-I in cells infected with a virus; (2) additional therapeutics to use, the types of cancers to treat, and the dosage and administration route of the cannabinoid. However, these are made up in Flores.
The teaching of Flores are described above.  Further, Flores teaches direct T-cell recognition of tumor cells require the presentation of antigenic peptides by MHC molecules (specification page 6, lines 15-16).
Regarding instant claims 1, 3, 11-13, it would be obvious to modify the claimed method of treatment in the copending application comprised of administering a cannabinoid alone or in combination with an antiviral agent to increase MHC-I and an immune response involving CTL to treat cells infected with a virus as taught in Flores.  This is obvious because a person having ordinary skill in the art would understand that the claimed method of treating comprised of administering a cannabinoid would be applicable to many diseases and Flores teaches administering a cannabinoid to treat an infection or a viral infection. There would be a reasonable expectation of success because CTL would be expected to increase clearance of virus infected cells with increased MHC-I expression. 
Regarding instant claims 20, 21 and 26, it would be obvious to modify the method of treating cancer and increasing MHC-I comprised of administering a cannabinoid and an additional therapeutic agent of the copending claims, to include the therapeutic species a T-cell expressing a chimeric antigen receptor (CAR-T cells), and CTLA inhibitors of Flores. A person having ordinary skill in the art would be motivated to choose these therapeutic species because Flores shows more partial/complete tumor regression with CTLA inhibitor combinations than when administered alone and a T-cell expressing a chimeric antigen receptor (CAR-T cells) would enable further immune activation for tumor clearance. There would be a reasonable expectation of success because combination CTLA inhibitors are shown by Flores to have a better response and cannabinoid and CAR-T cell therapy combinations would increase the immune response of endogenous T cells and add genetically tailored T cells to increase therapeutic efficacy. 
Regarding instant claims 9, 30-32, 43 and 76, it would be obvious to modify the copending method for treating cancer with cannabinoids to increase MHC-I with the multiple cancer types specified by Flores. A person having ordinary skill in the art would understand that MHC-I molecules can be expressed on any tumor cell and increasing MHC-I would make them a better target for T-cell clearance. All types of tumors cells are therefore a target for increasing MHC-I and there would be a reasonable expectation of treatment success through T-cell clearance if more tumor cells had higher MHC-I expression. 
Regarding instant application claims 33, 34 and, 37, it would be obvious to modify the copending application method for treating cancer and increasing MHC-I with the oral administration of a dosage of 1-50 mg /kg in unit dose of cannabinoid that is prepared as a tablet, capsule, and dragee of Flores. A person having ordinary skill in the art would be motivated to find an appropriate dose and route of administration of cannabinoids and would look to Flores because the methods of Flores also increase immune clearance of tumors using cannabinoids. There would be a reasonable expectation of success because both the copending claims and Fores teach methods of treating cancer comprised of administering use cannabinoids, and Flores teaches that cannabinoids is administered orally with a dosage of 1-50 mg /kg in unit dose as a tablet, capsule, and dragee .
Thus, the claims of the copending application are not patentably distinct from instant claims 1, 3, 9, 11-13, 20, 21, 26, 30-34, 37, 43, and 76.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.

Any inquiry concerning this communication should be directed to JOHN J SKOKO III at telephone number (571)272-1107.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J SKOKO III whose telephone number is (571)272-1107. The examiner can normally be reached on Monday-Thursday from 8:00 AM to 4:00 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu, can be reached at telephone number (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.J.S./Examiner, Art Unit 1643         




/JULIE WU/Supervisory Patent Examiner, Art Unit 1643